FILED
                           NOT FOR PUBLICATION
                                                                            FEB 18 2016
                    UNITED STATES COURT OF APPEALS                      MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


DEMEKO HOLLAND,                                  No. 14-35908

              Petitioner - Appellant,            D.C. No. 2:14-cv-00070-JCC

 v.
                                                 MEMORANDUM*
PATRICK GLEBE,

              Respondent - Appellee.


                   Appeal from the United States District Court
                     for the Western District of Washington
               John C. Coughenour, Senior District Judge, Presiding

                      Argued and Submitted February 5, 2016
                               Seattle, Washington

Before: O’SCANNLAIN and GOULD, Circuit Judges and BURNS,** District
Judge.

      Demeko Holland asks us to reverse the district court’s denial of his petition

for habeas corpus. The facts of this case are known to the parties, and we do not

repeat them here. We have jurisdiction under 28 U.S.C. § 1291.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
       **
             The Honorable Larry A. Burns, District Judge for the U.S. District
Court for the Southern District of California, sitting by designation.
      Holland argues that the Washington Court of Appeals unreasonably

determined that he validly waived his Miranda rights.1 See 28 U.S.C.

§ 2254(d)(2), (e)(1). We disagree. Following arrest, police read Holland his rights

and Holland affirmatively acknowledged that he understood them and proceeded to

speak with police. See Berghuis v. Thompkins, 560 U.S. 370, 384 (2010).

Although Holland had consumed drugs the night before, he was lucid during

questioning and recounted in great detail the events of the previous night and the

morning before the murder. Likewise, the Court of Appeals reasonably concluded

that Holland’s comment that he did not want to give a written statement suggested

only that Holland did not wish to be tied down to a single version of the facts.

Considering the totality of the circumstances surrounding Holland’s waiver, the

Washington Court of Appeals’s conclusion was well within reason. See North

Carolina v. Butler, 441 U.S. 369, 374–75 (1979).

      AFFIRMED.




      1
         Because the Washington Supreme Court declined to review Holland’s
appeal, the decision by the Washington Court of Appeals is the “last reasoned
decision.” See Dyer v. Hornbeck, 706 F.3d 1134, 1137 (9th Cir. 2013) (quoting
Collins v. Runnels, 603 F.3d 1127, 1130 (9th Cir. 2010)).



                                          2